 Case: 2:19-cv-00025-CDP Doc. #: 43 Filed: 11/27/19 Page: 1 of 2 PageID #: 178



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERM DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

JANE DOE,                              .               )
                                                       )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )      Case No. 2:19-cv-00025-CDP
                                                       )
MICHELLE CHAPMAN, in her official                      )
Capacity as Circuit Clerk for Randolph County,         )
                                                       )
                       Defendant.                      )

                           JOINT MOTION TO DEFER ADR REFERRAL

       The parties respectfully request this Court defer the current ADR referral until July 1,

2020. In support, they state:

       1. On August 22, 2019, this Court entered an order referring this matter to alternative

            dispute resolution effective November 15, 2019. ECF No. 30. The current schedule

            requires mediation to be completed before January 15, 2020. Id.

       2. The parties have conferred and believe that mediation would not be fruitful now but

            would be useful later in the case after dispositive motions.

       3. The parties believe a referral to ADR on July 6, 2020 would be beneficial to efforts to

            resolve this matter or portions thereof.

WHEREFORE the parties request this Court vacate the order referring case to alternative dispute

resolution, ECF No. 30, and referring this matter for mediation effective July 6, 2020.
  Case: 2:19-cv-00025-CDP Doc. #: 43 Filed: 11/27/19 Page: 2 of 2 PageID #: 179



Respectfully submitted,

/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO
Jessie Steffan, #64861MO
AMERICAN CIVIL LIBERTIES UNION OF
    MISSOURI FOUNDATION
906 Olive Street, #1130
St. Louis, Missouri 63108
Telephone: (314) 652-3114
Facsimile: (314) 652-3112
trothert@aclu-mo.org
jsteffan@aclu-mo.org

Gillian R. Wilcox, #61278MO
AMERICAN CIVIL LIBERTIES UNION OF
   MISSOURI FOUNDATION
406 West 34th Street, # 420
Kansas City, Missouri 64111
Telephone: (816) 470-9938
Facsimile: (314) 652-3112
gwilcox@alcu-mo.org

ATTORNEYS FOR PLAINTIFF

ERIC S. SCHMITT
Attorney General

/s/ Justin D. Smith
Justin D. Smith, #63253MO
  Deputy Attorney General for Special
  Litigation
Missouri Attorney General’s Office
Post Office Box 899
Jefferson City, MO 65102
Tel: (573) 751-0304
Fax: (573) 751-0774
Email: Justin.Smith@ago.mo.gov

ATTORNEY FOR DEFENDANT
